July 19, 2013 VIA EDGAR Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Hecla Mining Company Form 10-K For Fiscal Year Ended December 31, 2012 Filed February 25, 2013 File No. 001-08491 Dear Ms. Jenkins: This letter responds to the comments contained in your letter dated July 9, 2013, regarding the annual report on Form 10-K for the fiscal year ended December 31, 2012 of Hecla Mining Company (the “Company”). For convenience, each of your comments is repeated below, with responses immediately following. Form 10-K for the Year Ended December 31, 2012 Item 7. Management ’s Discussion and Analysis of Financial Condition and Results of Operations, page 32 Reconciliation of Total Cash Costs (non-GAAP) to Cost of Sales and Other Direct Production Costs and Depreciation, Depletion and Amortization (GAAP), page 42 1. We read your response to our prior comment 3. We believe that the reduction for by-product revenues is not appropriate because it materially distorts your actual production costs. As such, we continue to believe that the significance of by-product revenues can be described textually in a manner that investors can understand without including the item as an adjustment to the non-GAAP cost measure. Please revise accordingly and provide us with draft disclosures that you plan to include in future filings. Response : As set forth in our response of May 24, 2013, absent definitive industry-wide guidance from the Securities and Exchange Commission (“SEC”) or another industry or authoritative body, the Company believes it is appropriate to adhere to the cash costs standard endorsed by the Silver Institute, the World Gold Council and previously, the Gold Institute, which encourage use of the standard within the silver mining industry. The standard is also accepted throughout the gold and silver mining industry, and is widely used by both the analytical and investing communities as a common tool for measuring the operating costs of mines across a spectrum of differing geologic and metallurgical characteristics. It does not supplant the GAAP measure but instead provides an additional tool that the Company, along with other participants in our industry, believes is useful to the investing public. 1 Further, our existing and proposed disclosures are in full compliance with Regulation G, setting forth a clear explanation of the components of cash costs. In particular, subparagraph (b) of Regulation G states that the non-GAAP financial measure must be “taken together with the information accompanying the measure and any other discussion of that measure.” Because the text of the Company’s disclosure, both in the 10-K as filed and as proposed to be modified in our May 24 response and below, clearly provides the amount and description of by-product credits immediately next to the cash operating costs, we respectfully disagree with the assertion that the reduction for by-product revenues “materially distorts [the Company’s] actual production costs.” Of course, in order to further comply with Regulation G, the Company’s Forms 10-K and 10-Q also include a reconciliation to the nearest GAAP measure. Inclusion of by-product credits in cost per ounce constitutes an industry-standard measure of our performance vis-à-vis our peer companies, as well as our own prior performance. Were we to eliminate by-product credits completely from the cash cost measure, we believe the result would be a lack of comparability between the non-GAAP measures of the Company and other primary silver producers. In fact, their exclusion may be misleading when one company reports a lower cost per ounce before by-products, but another company reporting in the same format actually has superior economics due to higher by-products which allows it to pursue its metal of primary interest at a lower net cost. The Company would be happy to supplement this response with a list of issuers with a class of securities registered under the Securities Exchange Act of 1934 who report cash costs net of by-product credits in their SEC filings, as well as other examples of the widespread use within the investor, analyst and financial communities of this metric. In response to the Staff’s comments, the Company proposes to significantly expand its discussion of cash cost per ounce. We feel it is appropriate to do so prospectively 2 in future filings of Forms 10-K and 10-Q in Management’s Discussion and Analysis of Financial Condition and Results of Operations to explicitly focus investors on both operating costs and by-product credits and to provide a more fulsome discussion of the nature of such credits in the manner described below, using as an example Form 10-K for the year ended December 31, 2012 (with our proposed additional language, which includes further revisions from the disclosure proposed in our May 24, 2013 letter, underscored): 1 Indeed, in this respect, the Company believes the cash costs standard serves a function helpful to investors and consistent with the goal of the SEC's recent implementation of interactive data and XBRL, as each is a method of facilitating comparisons among issuers. 2 We believe amending previous filings would create the risk of confusing investors by creating the impression that financial results were previously inaccurately reported, rather than simply portraying a new format of reporting. In addition, we believe amending past reports would exacerbate the disparity among formats of financial results reporting within the mining industry. Ms. Tia L. Jenkins
